ORDER

PER CURIAM.
Gary Carmichael (Father) appeals the trial court’s Judgment Modifying Decree of Dissolution which increased his child support obligation. Father argues that the court erred in ordering him to pay the presumed correct child support amount under Form 14 because, he says, the testimony of Margaret Carmichael (Mother) established a need for less than the presumed correct amount. We have reviewed the briefs of the parties and the record on appeal. Father’s arguments are without merit. The trial court’s judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or misapply the law. Murphy v. Carron, 536 S.W.2d 80, 32 (Mo. banc 1976). An extended opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).